DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 15 November 2022, to the non-final rejection dated 19 August 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Withdrawn claims 10-11 recite subject matter which is outside the scope of independent claim 1 as presently amended.  Rejoinder of these claims would therefore introduce issues at least with 112b / 112d.
The Examiner suggests that Applicant consider cancelling claims 10-11 to expedite prosecution.
PTO-892 Form
Kang (Archives of Oral Biology 2017, 84, 133–138) discloses compositions comprising CPC and zinc salts and their utility in oral personal care.  See the abstract and section 2.3 on page 134.  The disclosed composition of CPC / ZnCl2 does not comprise a surfactant as claimed.

Status of the Claims
Claims 1-4 and 8 are pending and rejected.
Claims 5-7 are objected to.
Claims 10-11 are withdrawn from consideration.
Claims 9 and 12-31 were cancelled by the Applicant.


New Claim Objections
Claims 5-7 are objected to as depending from a rejected base claim.  The claims are not allowable since they each depend from rejected claim 1.  The claims require that the composition be provided in particular form(s) which are not disclosed, taught or suggested by the prior art of record.
Claim 5 is objected to since it recites the term “a body wash” twice in the listing of forms.  The term should only be listed once for clarity and brevity.  Applicant should correct.


Claim Rejections Maintained
The below grounds of rejection have been revised only as necessary to apply them to the claims as presently amended.  Insofar that any portion(s) of the rejections might be considered a “new” ground, all the revisions were necessitated by Applicant’s claim amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[1] Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sookram (US 20120177747).
See at least the composition described at column 4 of table 1 on page 5:

    PNG
    media_image1.png
    438
    607
    media_image1.png
    Greyscale

The ingredients added to the composition include CPC and zinc chloride at a 0.5:1 molar ratio.  This molar ratio of these two substances in the carrier solution necessitates that the claimed complex of the elected species is present as a component of the mixture. 
The complex is present in solution but is not isolated as a solid.  The complex forms through the ionic exchange and chemical equilibrium processes which necessarily occur upon mixing the metal salt and the cetylpyridinium chloride salt.  
This is consistent with Applicant’s description of the complex as being formed by the combination of CPC and zinc chloride aqueous solutions at paragraph 65.  The formation of the claimed complex in solution according to the reference composition necessarily occurs through an ionic reaction of the two substances in an equilibrium process.  There is no evidence in the present specification that the claimed complex is only present in the solid material which precipitates upon mixture of separate solutions - and that none of it is found in solutions made using concentrations lower than those required to precipitate a complex.
See MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The reference composition has all the structure necessary to function as a “personal care” composition according to claim 1 and is disclosed as a topical “footbath” agent at paragraph 77.  The reference composition necessarily comprises the elected species and contains surfactant and carrier substances.  The PEG (polyethylene glycol) is a “surfactant” according to the broadest reasonable interpretation of this term and the carrier is disclosed at paragraph 74 as water which is cosmetically acceptable.  
Regarding claims 3-4 the composition comprises 0.5% CPC which falls into the claimed range of complex.  An excess amount of zinc chloride is added such that one would expect that the complex would be present at approximately the same concentration as that of the CPC.
Regarding claim 8, a trace of “color” is added to the composition which is construed as a claimed “pigment” ingredient.

[2] Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 5948390, IDS).
See at least the composition described at example 1 of column 5:

    PNG
    media_image2.png
    476
    642
    media_image2.png
    Greyscale

The ingredients added to the composition include CPC and zinc chloride at a 1:2 molar ratio.  This molar ratio of these two substances in the solution necessitates that the claimed complex of the elected species is present as a component of the mixture. 
The complex is present in solution but is not isolated as a solid.  The complex forms through the ionic exchange and chemical equilibrium processes which necessarily occur upon mixing the metal salt and the cetylpyridinium chloride salt.  
This is consistent with Applicant’s description of the complex as being formed by the combination of CPC and zinc chloride aqueous solutions at paragraph 65.  The formation of the claimed complex in solution according to the reference composition necessarily occurs through an ionic reaction of the two substances in an equilibrium process.  There is no evidence in the present specification that the claimed complex is only present in the solid material which precipitates upon mixture of separate solutions - and that none of it is found in solutions made using concentrations lower than those required to precipitate the complex.
See MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The reference composition is disclosed as an oral rinse (abstract) which is a “personal care” composition according to claim 1.  The reference composition necessarily comprises the elected species and contains surfactant and carrier substances.  The Poloxamer is a “surfactant” according to the broadest reasonable interpretation of this term and the carrier is water which is cosmetically acceptable.  
Regarding claims 3-4 the composition comprises 0.1% CPC which falls into the claimed range of complex.  An excess amount of zinc chloride is added such that one would expect that the complex would be present at approximately the same concentration as that of the CPC.
Regarding claim 8, FD&C blue No. 1 and D&C green No. 5 are added to the composition which are each a claimed “dye” ingredient.

Applicant’s Traversal
Applicant argues at pages 5-6 that the Sookram and Nelson compositions do not meet each and every limitation of the amended claims, for substantially the same reasons, as follows:

“Sookram's composition is used for preventing or controlling lameness in domesticated hoofed animals due to hairy foot warts and foot rot. (Abstract) Therefore, Sookram fails to teach or fairly suggest combining [(C21H38N)2][ZnCl4] with a surfactant and a cosmetically acceptable carrier to formulate a personal care composition.”
“Nelson Example 1 exemplifies an oral rinse or clear oral gel composition comprising about 0.01% by weight to about 2% by weight of cetyl pyridinium cations and an orally acceptable vehicle. Therefore, Nelson fails to teach or fairly suggest combining [(C21H38N)2][ZnCl4] with a surfactant and a cosmetically acceptable carrier to formulate a personal care composition.”

These arguments are not found persuasive.
(i) The grounds of rejection identify the components of the disclosed compositions which are asserted to be within the scope of the required “surfactant” and “cosmetically acceptable carrier” according to the broadest reasonable interpretations of these claim terms:  Both reference compositions comprise the “cosmetically acceptable carrier” of water.  Sookram’s and Nelson’s compositions comprise the “surfactant” substances of PEG (polyethylene glycol) and Poloxamer, respectively.
(ii) The grounds of rejection assert that the disclosed compositions are each a “personal care composition” as claimed.  Applicant’s argument that the compositions do not meet this limitation are not persuasive.  The limitation is construed as a statement of intended purpose.  
See MPEP 2112.02 (II).  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  
In the present case each of the reference compositions has all the structure set forth in the body of the claims, namely the [(C21H38N)2][ZnCl4] complex, the surfactant and cosmetically acceptable carrier.  Furthermore, the term “personal care” is not defined in any limiting way by the specification such that liquid solutions suitable for topical or oral application are both considered to be suitable for use in personal care.  A solution described as useful for application to hoofed animals to prevent or control pathogens could be used topically in other mammals such as humans for the same or similar purpose.  A solution described for oral application is construed as an oral personal care composition which could additionally be used topically on external body surfaces as an external body surface personal care composition.  Furthermore, there are no ingredients present in the prior art compositions that are incompatible with the recited intended use.  

The rejections are maintained as to the amended claims for these reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1, 3-4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17249489 (reference application, US20210275581, claims dated 03/03/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite an oral care composition which comprises the presently claimed complex of “cetylpyridinium tetrachlorozincate”.  This is the chemical name for the present elected species.
The personal care composition according to claim 1 is obvious in view of the reference claim 1 method of use of an oral care composition and the claim 10 oral care composition.  The composition necessarily comprises a carrier substance such as water and reference claim 16 specifies a surfactant.  
Regarding claims 3-4 the reference claim 2 specifies that the composition comprises an amount of complex which falls into the claimed range.  
Regarding claim 8, it would be obvious to include a claimed “dye” or “color” ingredient in the reference claim composition, for example to enhance its appearance and improve its usability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner notes that the present application has an earlier filing date than the 17249489 application.  See MPEP 804 (I)(B)(1)(b)(i): “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent…”
The Examiner will consider withdrawal of this provisional ground of rejection, on this basis, at the appropriate time.

[2] Claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,703,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the present complex and personal care compositions are either anticipated by and/or obvious over the reference claims.
The reference oral care composition anticipates the present claims.  
The present claims recite an intended use of “personal care” while the reference claims recite “oral care”.  
An “oral care” composition is asserted to fall into the scope of a personal care composition.

Applicant’s Traversal
Applicant argues at page 8 that the present amendment overcomes the rejections:
“In view of the foregoing amendments and remarks, Applicant respectfully requests the Examiner to reconsider the provisional rejections for non-statutory double patenting.”
This is not found persuasive.  Note that one of the two rejections is not provisional since it cites to a US patent.  The present claims are anticipated by and/or obvious over the cited reference claims for the reasons stated in the two grounds of rejection.  Neither Applicant’s arguments as to the prior art rejections, which are addressed above, nor the present amendment overcomes the nonstatutory double patenting grounds of rejection.
The two non-statutory double patenting rejections are therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625